
	
		III
		110th CONGRESS
		2d Session
		H. CON. RES. 390
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2008
			 Received and referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring the 28th Infantry Division for
		  serving and protecting the United States.
	
	
		Whereas the 28th Infantry Division was established on
			 October 11, 1879, and is recognized as the oldest, continuously serving
			 division in the Army;
		Whereas units of the 28th Infantry Division date back to
			 1747, when Benjamin Franklin organized a battalion in Philadelphia;
		Whereas units of the 28th Infantry Division served in the
			 Revolutionary War, including units that served with distinction in the
			 Continental Army under General George Washington;
		Whereas the 28th Infantry Division was integral to the
			 success of World War I campaigns in the European theater, including those in
			 Champagne, Champagne-Marne, Aisne-Marne, Oise Marne, Lorraine, and
			 Mesuse-Argone;
		Whereas the 28th Infantry Division earned the title of
			 “Iron Division” by General John J. Pershing for its valiant efforts during
			 World War I;
		Whereas the 28th Infantry Division contributed to military
			 operations in Normandy, Northern France, Rhineland, Ardennes-Alsace, and
			 Central Europe during World War II;
		Whereas the 28th Infantry Division’s perseverance through
			 the harsh winter of 1944–1945 on the western front led to a decisive victory in
			 the Battle for the Huertgen Forest, the longest single battle engaged by the
			 Army;
		Whereas soon after the Battle of the Huertgen Forest, the
			 28th Infantry Division withstood the onslaught of the main thrust of the last
			 great German offensive during the Battle of the Bulge, giving time for
			 reinforcements to arrive and defeat the Germans;
		Whereas the 28th Infantry Division was activated again in
			 1950 to serve in Germany;
		Whereas the 28th Infantry Division was folded into the
			 Army Selective Reserve Force during the Vietnam War;
		Whereas the 28th Infantry Division aided relief efforts
			 throughout the devastating aftermath of Hurricane Agnes in 1972;
		Whereas the 28th Infantry Division was called into action
			 during the partial meltdown of the nuclear reactor of Three Mile Island Nuclear
			 Generating Station in 1979;
		Whereas the 28th Infantry Division contributed to
			 international coalition forces to facilitate efforts in Operation Desert
			 Storm;
		Whereas the 28th Infantry Division has been part of
			 peacekeeping missions in Bosnia-Herzegovina, the Republic of Kosova, and the
			 Sinai Peninsula;
		Whereas the 28th Infantry Division has deployed troops for
			 Operation Noble Eagle, securing high-profile infrastructure targets in the
			 aftermath of the September 11, 2001, attacks;
		Whereas the 28th Infantry Division has deployed troops to
			 Operation Enduring Freedom, which ousted the Taliban regime in
			 Afghanistan;
		Whereas in Operation Iraqi Freedom, the 28th Infantry
			 Division played a crucial role in the search for weapons of mass destruction,
			 the invasion of Iraq, the security in post-invasion Iraq, the training of an
			 Iraqi police force, securing transport convoys, and the safe detainment of
			 suspected terrorists;
		Whereas the 28th Infantry Division has over 2,600 soldiers
			 who are missing in action from World War I and World War II;
		Whereas the 28th Infantry Division has 127 units in 90
			 armories in 75 cities across the Commonwealth of Pennsylvania;
		Whereas the 28th Infantry Division has been sent to aid
			 portions of our Nation affected by harsh winter storms, flooding, violent
			 windstorms, and other severe weather emergencies; and
		Whereas 10 recipients of the Medal of Honor, 4 recipients
			 of the Legion of Merit, and 258 recipients of the Silver Star have been members
			 of the 28th Infantry Division: Now, therefore, be it
		
	
		That Congress honors the 28th
			 Infantry Division for serving and protecting the United States and directs the
			 Clerk of the House of Representatives to transmit an enrolled copy of this
			 resolution to the Adjutant General of the Pennsylvania National Guard for
			 appropriate display.
		
	
		
			Passed the House of
			 Representatives September 15, 2008.
			Lorraine C. Miller,
			Clerk
		
	
